DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/07/2022 has been entered and considered. Upon entering claim 1 has been entered and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 4, 5 and  7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feight et al. (US 2011/0001485), in view of Lednev et al. (US 2011/0210611), in further in view of Yamakawa et al. (US 2012/0160297).
Regarding Claim 1, Feight et al. disclose a power wiring device [Fig 3, (300); par (0041)] comprising: at least one elongated wiring member [250, par (0042)] which includes a plurality of first connectors [connecting switches S304, S306 & S308; par (0045)] and allows the first connectors to be mutually electrically conducted [via 250]; and a plurality of circuit modules [140, 150, 161, 162, 164, 166 & 168, par (0036)] each including a second connector [connecting the switches S302, S310, S312, S314, S316, S318 & S320; par (0047)] which is mechanically and electrically attachable to and detachable [via switches] from any of the first connectors [connecting switches S304, S306 & S308], wherein the plurality of circuit modules [140, 150, 161, 162, 164, 166 & 168] includes: at least one energy harvesting module [140; par (0045)] as a circuit module capable of outputting power generated by energy harvesting [via 110] from the second connector [via S302, par (0046)]; and at least one load module [composite of 140, 150, 161, 162, 164, 166 & 168] as a circuit module capable of consuming power input from the second connector [connecting the switches S302, S310, S312, S314, S316, S318 & S320; par (0047)].
Feight et al. fail to disclose each of the at least two energy harvesting modules either includes an energy harvesting power generator capable of generating power by energy harvesting or is connectable to the energy harvesting power generator, wherein each of the at least two energy harvesting modules includes a reverse current preventer which prevents a current from the second connector from flowing into the energy harvesting power generator, wherein the plurality of first connectors is identical in shape.
However, Lednev disclose each of the at least two energy harvesting [par (0041)] modules [Fig 3, (110s), par (0049)] either includes an energy harvesting power generator [112, par (0049)] capable of generating power by energy harvesting [at 110s, par (0049)] or is connectable to the energy harvesting power generator, and wherein each of the at least two energy harvesting modules [110s] includes a reverse current preventer [113s] {1 (0049)} which prevents a current from the second connector [connector of 2nd diode 113] from flowing into the energy harvesting [par (0041)} power generator [112,par (0049)].
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Feight et al. and Lednev et al. to avoid reverse current flow and prevent circuit damage and related problems.
The combination of Feight and Lednev does not disclose wherein the plurality of first connectors is identical in shape.
Yamakawa teaches a power wiring device [Figs. 8, 10] includes a plurality of first conductors 181 and 182, they are identical shape, a plurality of solar cells panels 151 and 152 coupled to second connectors which detached and attached with the plurality of first conductors 181 and 182 [see Fig. 10].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yamakawa into that of the combination of Feight and Lednev in order to provide more convenience to technician for installing or replacing the solar panels.
Regarding Claim 4, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 1, wherein the load module [composite of 140, 150, 161, 162, 164, 166 & 168] includes a load capable of consuming power or is connectable to the load [par (0045-0047)].
Regarding Claim 5, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 4, wherein the load module includes a voltage controller [150; par (0036-0037)] which controls a voltage input from the second connector [connecting the switches S302, S310, S312, S314, S316, S318 & S320; par (0047)] to a predetermined level and outputs the voltage to the load [composite of 140, 150, 161, 162, 164, 166 & 168; par (0041-0047)].
Regarding Claim 7, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 1, wherein the at least one load module [composite of 140, 150, 161, 162, 164, 166 & 168] includes a plurality of load modules [par (0041-0047)].
Regarding Claim 8, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 1, wherein the plurality of first connectors [connecting switches S304, S306 & S308; par (0045)] are disposed along an extending direction of the wiring member [250; par (0042)], the wiring member [250] further includes at one end a third connector [connecting S308 to 250] and at the other end a fourth connector [connecting 120; par (0034)] which is mechanically and electrically attachable to and detachable from the third connector [connecting S308 to 250], and the wiring member [250] allows the plurality of first connectors [connecting switches S304, S306 & S308], the third connector [connecting S308 to 250] and the fourth connector [connecting 120] to be mutually electrically conducted [via 250 and switch S308; par (0041-0047)].
Regarding Claim 9, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 8, further comprising a connecting member [connecting switches S304, S306 & S308; par (0045)] which includes: a fifth connector [connecting 140; par (0040)] which is mechanically and electrically attachable [via S306] to and detachable from the third connector [connecting S308 to 250]; a sixth connector [connecting S302 & S304] mechanically and electrically attachable to and detachable [via S304 & S308] from the fourth connector [connecting 120; par (0034)]; and a switcher [150; par (0048)] capable of switching between electrical connection and disconnection between the fifth connector [connecting 140] and the sixth connector [connecting S302 & S304; par (0041-0048)].
Regarding Claim 10, the combination including Feight further discloses the power wiring device [Fig 3, (300; par (0041)] of claim 9, wherein the switcher [150; par (0048)] is a switching element [par (0041-0048)].
Regarding Claim 11, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 9, comprising a plurality of the wiring members [+ve & -ve wires], wherein the at least two energy harvesting module [140, 120] and the at least one load module [composite of 140, 150, 161, 162, 164, 166 & 168] are connected to each wiring member [+ve & -ve wires], and at least two of the plurality of wiring members [+ve & -ve wires] are connected via the connecting member [connecting switches S304, S306 & S308; par (0045)].
Regarding Claim 12, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 8, further comprising branching member which includes: at least one fifth connector [connecting 140; par (0040)] which is mechanically and electrically attachable to and detachable from the third connector [connecting S308 to 250]; and at least one sixth connector [connecting S302 & S304] mechanically and electrically attachable to and detachable [via S304, S308] from the fourth connector [connecting 120], wherein the at least one fifth connector [connecting 140] includes a plurality of fifth connectors [+ve & -ve wires connecting 140] and/or the at least one sixth connector [connecting S302 & S304] includes a plurality of sixth connectors [+ve & -ve wires connecting S302 & S304; par (0041-0048)].
Regarding Claim 13, the combination including Feight further discloses the power wiring device [Fig 3, (300); par (0041)] of claim 1, wherein the plurality of circuit modules [140, 150, 161, 162, 164, 166 & 168; par (0036)] include a secondary battery module [140; par (0045)] which includes a secondary battery and serves as a circuit module capable of switching [via S302] between a charging state in which power input from the second connector [connected to S302] is supplied to the secondary battery [140], and feeding state [via S306] in which power from the secondary [140] is out from the secondary connector [par 0041-0048].
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836